DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the porous filler" in line 1.  There is insufficient antecedent basis for this limitation in the claim. In particular, claim 1, from which claim 3 depends, previously recites a filler but does not mention the filler being porous.

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 15-17, 20-22 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 2015/0283520 A1).

With regard to claims 15-17 and 22, Hill et al. discloses a composite membrane comprising a mixed matrix membrane comprising a polymer matrix comprising a polymer (PIM-1, see paragraph [0086] and Table 6) having a polar functional group (CN or CO), the hydrogen permeability coefficient of the polymer matrix being 1681 Barrer (see Table 6), and a filler (ZIF-8) having a polar functional group (CN bonds or an added functional group, see paragraphs [0118] and [0131]), an average diameter of 20-100 nm (see paragraphs [0114] and [0175]), and being dispersed in the polymer matrix, wherein the polar functional group of the filler is capable of forming a hydrogen bond with the polar functional group of the polymer, wherein the filler is porous and comprises a metal organic framework (ZIF-8) at the abstract, paragraphs [0086], [0114], [0118], [0131] and [0175] and Table 6.
	The prior art range for the average diameter of the filler is seen as overlapping the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.


	The prior art range is seen as overlapping the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

With regard to claims 24 and 25, Hill et al. discloses the composite membrane comprising a porous substrate, the mixed matrix membrane being stacked on the porous substrate and the mixed matrix membrane having a thickness of about 2 µm or about 1 µm at paragraphs [0140]-[0142].

With regard to claims 26 and 27, Hill et al. discloses a method of separating a predetermined gas from a mixed gas comprising causing the predetermined gas in the mixed gas to pass selectively through the composite membrane, the predetermined gas being carbon dioxide at Table 6.

7.	Claims 15-17, 20-22, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over the publication “Gas permeation parameters of mixed matrix membranes based on the polymer of intrinsic microporosity PIM-1 and the zeolitic imidazolate framework ZIF-8” (hereinafter “the Bushell et al. publication”).

	With regard to claims 15-17 and 22, the Bushell et al. publication discloses a composite membrane comprising a mixed matrix membrane comprising a polymer matrix comprising a polymer (PIM-1) having a polar functional group (CN or CO), the hydrogen permeability coefficient of the polymer matrix being 1630 Barrer (see Table 3 at page 55), and a filler (ZIF-8) having a polar functional group (CN bonds, see Fig. 1), an average diameter of 40-60 nm (see Section 2.1 at the second paragraph), and being dispersed in the polymer matrix, wherein the polar functional group of the filler is capable of forming a hydrogen bond with the polar functional group of the polymer, wherein the filler is porous and comprises a metal organic framework (ZIF-8) at the abstract, Sections 1 and 2.1 and Table 3.


	With regard to claims 20 and 21, the Bushell et al. publication discloses the content of the filler being 15.9 vol% or 28 vol% and up to 43 vol% at Fig. 6 (second figure) and Tables 3 and 4 at page 55.
	The prior art range is seen as overlapping the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

	With regard to claims 26 and 27, the Bushell et al. publication discloses a method of separating a predetermined gas from a mixed gas comprising causing the predetermined gas in the mixed gas to pass selectively through the composite membrane, the predetermined gas being hydrogen, oxygen or carbon dioxide at the abstract and Table 4.

8.	Claims 15-17, 20-23, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over the publication “Mixed matrix membranes based on UiO-66 MOFs in the polymer of intrinsic microporosity PIM-1” (hereinafter “the Khdhayyer et al. publication”) in view of the publication “Mixed matrix membranes (MMM) comprising organic polymers with dispersed inorganic fillers for gas separation” (hereinafter “the Chung et al. publication”).

	With regard to claims 15-17, 22 and 23, the Khdhayyer et al. publication discloses a composite membrane comprising a mixed matrix membrane comprising a polymer matrix comprising a polymer (PIM-1) having a polar functional group (CN or CO), the hydrogen permeability coefficient of the polymer matrix being 1170 Barrer (see Table S2 of the Supplementary Information), and a filler (UiO-66-NH2 or UiO-66-COOH) having a polar functional group (NH2 or COOH), an average diameter of about 200 nm (see Section 2.1 and Table S2 of the Supplementary Information), and being dispersed in the 
	The Khdhayyer et al. publication does not teach the filler having an average diameter of 100 nm or less.
	The Chung et al. teaches sued fillers with an average diameter of 50 nm or 100 nm to increase polymer/particle interfacial area and provide more opportunity to disrupt polymer chain packing and affect molecular transport at Section 4.2.2.
	It would have been obvious to one of ordinary skill in the art to incorporate the average particle size of the filler of the Chung et al. publication into the Khdhayyer et al. publication to increase polymer/particle interfacial area and provide more opportunity to disrupt polymer chain packing and affect molecular transport, as suggested by the Chung et al. publication at Section 4.2.2.

With regard to claims 20 and 21, the Khdhayyer et al. publication discloses the content of the filler being 9.1 wt%, 16.6 wt%, 23.1 wt% or 28.6 wt% at Section 3.4.

With regard to claims 26 and 27, the Khdhayyer et al. publication discloses a method of separating a predetermined gas from a mixed gas comprising causing the predetermined gas in the mixed gas to pass selectively through the composite membrane, the predetermined gas being oxygen or carbon dioxide at Tables S15 and S16 of the Supplementary Information.

9.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 2015/0283520 A1) in view of the publication “Polyetheramide-polyhedral oligomeric silsesquioxane organic-inorganic hybrid membranes for CO2/H2 and CO2/N2 separation” (hereinafter “the Chua et al. publication”).

The Chau et al. publication teaches polyhedral oligomeric silsesquioxane (POSS) particles being good fillers in mixed matrix membranes due to the organic functional groups on the POSS cage that can increase compatibility with matrix polymers, their small particle size allowing for better dispersion, and their bulky structure increasing free volume at the abstract and page 41, first column, first full paragraph.
It would have been obvious to one of ordinary skill in the art to incorporate the POSS particles of the Chau et al. publication into the composite membrane of Hill et al. due to the organic functional groups on the POSS cage that can increase compatibility with matrix polymers, their small particle size allowing for better dispersion, and their bulky structure increasing free volume, as suggested by the Chau et al. publication at the abstract and page 41, first column, first full paragraph.

10.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 2015/0283520 A1) in view of Mitra et al. (US 2015/0096935 A1).
Hill et al. does not disclose the filler including one of the recited fillers.
Mitra et al. discloses functionalized carbon nanotubes and nanodiamonds being suitable for mixed matrix membranes at the abstract and paragraphs [0014] and [0036]-[0040].
It would have been obvious to one of ordinary skill in the art to incorporate the functionalized carbon nanotubes and nanodiamonds of Mitra et al. into the composite membrane of Hill et al. since such are recognized in the art as being suitable fillers for mixed matrix membranes, as suggested by Mitra et al. at abstract and paragraphs [0014] and [0036]-[0040]. See MPEP 2144.07.

Conclusion

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157.  The examiner can normally be reached on Mon-Fri 7:00AM - 3:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
June 3, 2021